Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Hamid Mahjor appeals the district court’s order dismissing his civil action asserting numerous claims arising out of a foreclosure sale of his home. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Mahjor v, Greenpoint Mortg. Funding, Inc., No. 1:17-cv-00498-LMB-IDD, 2017 WL 2728033 (E.D. Va. June 23, 2017). We deny Mahjor’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED